OPINION of the Court, by
Judge Clark.
This is a writ of error to a judgment obtained by John Fisher, assignee of John Anderson, against Jesse Bledsoe, on an assigned note. The assignment is in these words : “ April 30th Í810, for value received, I assign the within balance to John Fisher.” On this note there had been previously entered a credit for 8 1Ó. The only question is, will this assignment authorise a suit in the name oí Fisher ? The act of assembly au-thorising the assignment of bonds, &c. has not required any particular form to be pursued in making an assignment. Any set of words, clearly shewing the intention of the obligee to part with the paper, is sufficient. An assignment of part does not authorise a suit in the name of the assignee, but there can be no *472doubt, if Aere has beets a payment of part, that the ob-ligee may assign the balance. This assignment evidently shews that the obliges; intended to part with all the interest he had in the writing, and was sufficient 1 authorise a suit in the name ot the assignee.
Judgment affirmed with costs and damages.